April 12, 2007

Mr. Fernando Aguirre
250 East Fifth Street
Cincinnati, Ohio 45202

Dear Fernando:

This letter (the “Letter Agreement”) sets forth our mutual understanding and
agreement with respect to your continued employment with Chiquita Brands
International, Inc. (the “Company”) as its Chief Executive Officer following the
expiration of your employment agreement with the Company effective as of
January 12, 2004 (the “Original Agreement”), which expired on January 11, 2007.

You and the Company agree that the Original Agreement is hereby renewed, and
shall remain in full force and effect from and after January 11, 2007, except
that the provisions of Sections 1, 3(a), 3(b), 3(e) and 12(j) of the Original
Agreement shall be deleted and restated in their entirety using the text set
forth on Appendix I attached to this Letter Agreement. A new Section 5(g) and
12(l) shall also be added to the Original Agreement, as set forth on Appendix I
attached to this Letter Agreement.

With respect to the restatement of Section 3(a) and 3(b) of the Original
Agreement, your salary for 2007 shall be at the annual rate of $900,000 and your
target bonus with respect to 2007 will be 130% of the annual base salary. You
will also be granted in 2007 an award of restricted stock of the Company, which
shall vest in three equal annual installments on each of the first three
anniversaries on the date of grant (subject to your continued employment). The
aggregate number of shares included in such grant shall have a fair market
value, based on the closing price of the Company’s shares on March 22, 2007, of
$1,200,000. In addition, you will be eligible for an additional grant of
restricted stock of the Company with a targeted value of $1,600,000 (which is in
addition to the long-term incentive plan grant with a targeted value of
$1,600,000 awarded to you earlier in 2007), subject to approval of such award by
the Compensation Committee of the Company’s Board of Directors, which retains
the discretion with respect to the making of such awards and the terms and
conditions thereof.

This Letter Agreement and the Original Agreement, as amended hereby, shall
constitute the entire agreement between you and the Company with respect to your
employment and shall supersede any prior agreement or understanding.

If you agree that the foregoing reflects our mutual understanding with respect
to your employment, please execute this letter and return it to me by April 15,
2007.

                     
 
                                        CHIQUITA BRANDS INTERNATIONAL, INC,
/s/ Steven P. Stanbrook       
 
                   
 
                  Name: Steven P. Stanbrook
Title: Chairman, Copensation and Organization
Devlopment Committee
 
                    Accepted and Agreed
                                Date: 04/15/2007
 
                    /s/Fernando Aquirre   Fernando Aquirre
           

1

APPENDIX I

The following provisions shall amend and restate, in their entirety, the
corresponding provisions of the Original Agreement:

Section 1

1. TERM. The term of this Agreement (the “Term”) shall commence on January 12,
2004 (the “Effective Date”) and end upon the date upon which the Executive’s
employment is terminated as described in Section 4 hereof. Such employment shall
be on an “at will” basis, terminable at any time and for any reason by either
the Executive or the Company (but subject to the provisions of Section 5 of this
Agreement).

Section 3(a)

(a) BASE SALARY. The Executive shall receive an annual base salary (“Annual Base
Salary”) in an amount determined by the Compensation Committee of the Company’s
Board of Directors from time to time, payable in accordance with the Company’s
regular payroll practices for its senior executives, as in effect from time to
time. The Annual Base Salary for purposes of Section 5(a)(ii) and 5(d)(i) of
this Agreement shall be $900,000 (or, if higher, the Annual Base Salary in
effect on the date of termination). The Compensation Committee of the Company’s
Board of Directors shall review the Annual Base Salary at least annually for
possible increase, but shall not be required to increase the Annual Base Salary.

Section 3(b)

(b) ANNUAL CASH BONUS. During the Term, the Executive shall participate in the
Company’s annual cash incentive compensation plan applicable to senior
executives, as adopted and approved by the Board from time to time, with
performance targets and other terms and conditions applicable to such
compensation being determined by the Compensation Committee of the Board. The
Executive’s threshold, target (the “Target Bonus”) and maximum bonus opportunity
pursuant to such plan for any year shall be in an amount determined by
Compensation Committee of the Company’s Board of Directors from time to time.
Any cash bonuses payable to the Executive will be paid at the time the Company
normally pays such bonuses to its senior executives. The Target Bonus for
purposes of Section 5(a)(ii) and 5(d)(i) of this Agreement shall be $1,170,000
(or if higher, the then-current Target Bonus).

Section 3(e)

(e) Intentionally Omitted.

Section 12(j)

(j) Intentionally Omitted

2

New Section 5(g)

(g) Notwithstanding anything in this Agreement to the contrary (including the
provisions of the third sentence of Section 12(a)), the Company may, in its sole
discretion and by action of its Board, modify the payments and benefits provided
for in Section 5 of this Agreement, provided, however, that (1) any reduction in
such payments and benefits shall only be made if there has been a determination
by the Board (in its sole discretion, but following consultation with an outside
compensation advisor) that the payments and benefits provided for in Section 5
exceed those generally provided to similarly situated executives, and (2) any
such modification which has the effect of reducing the payments or benefits
provided for in such section shall not be effective with respect to a
termination of the Executive’s employment occurring within the one year period
following the taking of such Board action and further provided, however that, if
a Change of Control occurs within the one year period following the taking of a
Board action which has the effect of reducing the payments or benefits provided
for in Section 5, such reduction shall not be effective with respect to a
termination of employment occurring within the two year period following the
Change of Control.

New Section 12(l)

(l) It is the intention of the Company and the Executive that this Agreement not
result taxation of the Executive under Section 409A of the Code and the
regulations and guidance promulgated thereunder. Notwithstanding anything to the
contrary herein, if the Executive is a “specified employee” (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits) otherwise
payable to or in respect of him pursuant this Agreement shall be delayed until
the earliest date permitted by Section 409A(a)(2) of the Code. The Company and
the Executive agree to cooperate in good faith in an effort to comply with
Section 409A of the Code including, if necessary, amending the agreement based
on further guidance issued by the Internal Revenue Service from time to time,
provided that the Company shall not be required to assume any increased economic
burden in connection with such amendment.

3